IN THE COURT OF APPEALS OF IOWA

                                     No. 16-2117
                               Filed January 10, 2018


IN THE INTEREST OF
C.B., Minor Child,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



      A twelve-year-old child adjudicated delinquent for committing second-

degree sexual abuse challenges the constitutionality of the statutory rape

provisions. AFFIRMED.



      Matthew S. Sheeley and Paul L. White, Assistant State Public Defenders,

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.



      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                           2


TABOR, Judge.

        Twelve-year-old C.B. repeatedly committed sex acts against his

stepsiblings, who were five, eight, and ten years old.             The juvenile court

adjudicated him as a delinquent for sexual abuse in the second degree based on

the age of the other children. C.B. alleges enforcing the strict liability provisions of

Iowa’s statutory rape statutes violated his right to due process. C.B. also contends

those statutes are void for vagueness as applied to him. He further argues he was

entitled to a jury trial.

        Because C.B. identifies no defects in the juvenile court process, we decline

to reverse on his procedural due process argument. In addition, C.B. fails to show

the statute prohibiting sex acts with children under age twelve was

unconstitutionally vague as applied to him.        Finally, the right to jury trials in

delinquency cases has already been foreclosed by our supreme court.

        I.      Facts and Prior Proceedings

        In the fall of 2013, five-year-old D.S., eight-year-old D.B., and ten-year-old

K.B. all reported that C.B., their twelve-year-old stepbrother, had subjected them

to unwanted sexual contact. In the case of D.S., C.B. was babysitting when he

placed the younger child’s penis in his mouth and then C.B. inserted his penis into

the five-year-old’s rectum. C.B. warned D.S. not to tell their father, but the child

soon revealed the incident to his grandfather. C.B. denied the allegations at first,

but he eventually admitted to the contact, saying he was angry with D.S.

        When two other stepsiblings, D.B. and K.B., learned they would not be

seeing C.B. for a while because “he was in trouble for hurting a little boy,” they

disclosed to their mother that C.B. had also sexually assaulted them at their
                                            3


grandmother’s house. Eight-year-old D.B. recalled he and C.B. had been taking a

bath together, they stood up in the tub, and C.B. inserted his penis into D.B.’s

rectum, which was painful. K.B. reported that when she was ten years old, she

and C.B. were in their grandmother’s bed and C.B. “told her to pull her pants down”

and to “lay sideways” before he inserted his penis into her rectum. K.B. planned

to testify “this did not feel right to her.” According to the minutes of evidence, C.B.

also tried to insert his penis into her vagina and “his penis came into contact with

her genitalia.”

       In February 2014, the State filed a delinquency petition, alleging five counts

of sexual abuse in the second degree, class “B” felonies if filed in criminal court, in

violation of Iowa Code sections 709.1 and 709.3(2) (2014), based on C.B.’s sex

acts against those three children under the age of twelve. Two months later, C.B.

filed a motion to dismiss the delinquency petition, alleging the strict liability

provisions in Iowa Code chapter 709 violated his right to fundamental fairness

ensured by the due process clauses of both the federal and state constitutions.

He also alleged the statute was void for vagueness as applied to his situation. The

State resisted. The juvenile court held a hearing on C.B.’s dismissal motion,

accepting deposition testimony from expert witnesses offered by both sides.

       In July 2014, the juvenile court denied the motion to dismiss. The court

believed

       as the fact finder at trial, [it] could find that the Child committed sexual
       abuse under the specific intent offense of Iowa Code § 709.1(1) (the
       act is done by force or against the will of the other),[1] as well as under

1
 The juvenile court was mistaken in asserting sexual abuse was a “specific intent”
offense. See Lamphere v. State, 348 N.W.2d 212, 217 (Iowa 1984) (classifying sexual
abuse as a “general intent crime”).
                                            4


       the strict liability offense of Iowa Code § 709.1(3) (the other person
       is a child), thereby rendering the Child’s Constitutional arguments
       moot. . . . The child’s motion to dismiss, therefore, is premature until
       such            time           as        the         State         has
       presented its proof at trial.

       C.B. filed a motion to enlarge and amend, arguing the State’s delinquency

petition limited the theory of adjudication to sexual abuse based on the age of the

alleged victims and, as such, the adjudication violated his right to due process.

The juvenile court denied C.B.’s motion to reconsider. C.B. unsuccessfully sought

an interlocutory appeal on the due process questions. C.B. then demanded a jury

trial, which the juvenile court rejected.

       The parties stipulated to adjudication on the minutes of evidence, and C.B.

renewed his motion to dismiss. The juvenile court penned a comprehensive and

well-reasoned ruling denying the motion to dismiss.

       In December 2014, the court suspended the proceedings and granted a

consent decree, allowing C.B. to stay in his home and comply with the

requirements of Woodward Academy’s outpatient sexual offender treatment

program. At the urging of C.B.’s juvenile court officer, in May 2015, the juvenile

court decided C.B. needed a higher level of sexual offender treatment than was

available in the community and placed C.B. in residential treatment. In December

2016, the juvenile court revoked the consent decree and adjudicated C.B., then

fifteen years old, as having committed three delinquent acts of sexual abuse in the

second degree in violation of Iowa Code sections 709.1(3), stating the “other

person is a child,” and 709.3(1)(b), stating the “other person is under the age of

twelve.” The court noted C.B. had been unable to complete the terms of the

consent decree within the time frame permitted by section 232.46(4). The court
                                          5


deferred placing C.B. on the sex offender registry because he remained in a

residential facility.

       C.B. filed a notice of appeal, challenging the delinquency adjudication and

prior adverse rulings. C.B. asked our supreme court to retain his appeal under

Iowa Rule of Appellate Procedure 6.1101(2)(a), (c), (d) and (f). But the supreme

court transferred the case to us.

       II.     Scope and Standard of Review

       We review both constitutional claims and juvenile delinquency proceedings

de novo. Formaro v. Polk Cty., 773 N.W.2d 834, 838 (Iowa 2009); In re J.K., 873
N.W.2d 289, 293 (Iowa Ct. App. 2015). The objective of the juvenile court, and the

appellate court on review, is to ensure an outcome that is in the child’s best

interests. In re A.K., 825 N.W.2d 46, 49 (Iowa 2013).

       III.    Constitutional Challenges

       The Due Process Clause “has a role to play” in juvenile delinquency

proceedings. In re Gault, 387 U.S. 1, 13 (1967). Both the federal and state

constitutions enshrine the right to due process of law. U.S. Const. amends. V, XIV;

Iowa Const. art. I, § 9. These protections embrace two separate but related

concepts—substantive due process and procedural due process. State v. Russell,

897 N.W.2d 717, 732 (Iowa 2017). Substantive due process prevents the State

from interfering with “rights implicit in the concept of ordered liberty,” while

procedural due process constrains State action that infringes upon an individual’s

protected liberty or property interest. Id. at 732–33 (citation omitted).

       On appeal, C.B.’s opening brief draws no distinction between the two

concepts. But in his reply brief, C.B. clarifies he is raising only a procedural due
                                           6


process claim. C.B.’s void-for-vagueness challenge to the strict liability provisions

is also grounded in due process. See State v. Nail, 743 N.W.2d 535, 539 (Iowa

2007); State v. Walker, 506 N.W.2d 430, 432 (Iowa 1993) (“The root of the

vagueness doctrine is a rough idea of fairness.”).

       The juvenile court adjudicated C.B. as delinquent for committing sexual

abuse in the second degree in violation of Iowa Code sections 709.1(3) and

709.3(1)(b).2 These sexual abuse provisions—commonly called statutory rape—

are considered strict liability offenses because the State need only prove the age

of the alleged victim rather than proving the victim’s lack of consent to the sex acts.

See generally State v. Drake, 219 N.W.2d 492, 494 (Iowa 1974) (discussing earlier

version of statute). The provisions prohibit engaging in sex acts with a child under

the age of twelve, regardless of whether the offender knew the child’s age. See

State v. Tague, 310 N.W.2d 209, 212 (Iowa 1981) (“Defendant plainly bears the

full risk of his conduct.”). Strict liability offenses pass constitutional muster if they

are designed to “protect the public welfare.” See id. at 211 (holding statutory rape

provision did not violate due process rights of adult defendant). C.B. argues for a

different result when both the alleged victims and the alleged perpetrator are

children.




2
  Iowa Code sections 709.1(3) provides: “Any sex act between persons is sexual abuse
by either of the persons when the act is performed with the other person in any of the
following circumstances: . . . 3. Such other person is a child.” Iowa Code section
709.3(1)(b) provides: “A person commits sexual abuse in the second degree when the
person commits sexual abuse under any of the following circumstances: . . . b. The other
person is under the age of twelve.”
                                           7


           A. Procedural Due Process

       The first step in our procedural due process inquiry is to decide if a protected

liberty or property interest is at stake. State v. Seering, 701 N.W.2d 655, 665 (Iowa

2005). The State concedes C.B. has a protected interest in the outcome of the

delinquency proceedings. See J.K., 873 N.W.2d at 294 (quoting Gault, 387 U.S.

at 30) (“[A] juvenile facing the possible loss of liberty pending the outcome of

delinquency proceedings is entitled to the ‘essentials of due process and fair

treatment.’”).

       The next step is to determine what process is due by balancing three

factors: (1) the private interest impacted by the official action; (2) the risk of

depriving the private party of that interest by the procedures used and the probable

value of additional or substituted procedural safeguards; and (3) the State’s

interest and the burdens posed by adding or substituting procedural safeguards.

Seering, 701 N.W.2d at 665 (quoting Mathews v. Eldridge, 424 U.S. 319, 335

(1976)). At a minimum, procedural due process calls for “notice and opportunity

to be heard in a proceeding that is ‘adequate to safeguard the right for which the

constitutional protection is invoked.’” Id. at 665–66 (citation omitted).

       C.B. focuses on “notice.” He contends strict liability statutes do not give

children adequate notice of the proscribed conduct because children are not

“persons of ordinary intelligence.”3 He cites passages from the expert testimony

offered in the juvenile court to support his position that he “did not possess the


3
 C.B.’s argument that children are not “persons of ordinary intelligence” for purposes of
understanding the statutory rape provisions sounds more like a complaint about
vagueness than a challenge based on procedural due process. Accordingly, we will
address it in the next section of our opinion.
                                          8


volitional control of an adult to refrain from engaging in sexual activities with

children.” C.B. points out that as a child himself, he belongs to “the very class of

persons the law was enacted to protect.” He asserts applying the strict liability

provisions to him raises an “incongruous assumption” that at age twelve he was

“too immature to legally consent to a sex act” yet “mature enough to be held liable

under this same law.”

        Although C.B. casts his argument in terms of “notice,” he is not actually

advancing a procedural due process claim. Without dispute, C.B. had notice of

the State’s accusations against him, as well as an opportunity to be heard.4

Instead, he contends he lacked the maturity to appreciate that committing sex acts

on other children was prohibited.       C.B. does not suggest any additional or

substituted safeguards were necessary to ensure procedural due process in his

case.

        His assertion that the strict liability provisions create an “incongruous”

situation when applied to a twelve year old seems troubling at first blush, but it

does not withstand close consideration. In Iowa, children under age fourteen are

deemed incapable of consenting to sexual activity. See Iowa Code §§ 709.3(1)(b),

.4(1)(b)(2); see also State v. Constable, 505 N.W.2d 473, 475–76 (Iowa 1993)

(discussing “legal fiction” that a child is incapable of consent and explaining, under

statutory rape provision, sex act performed on child constitutes sexual abuse

“regardless of whether that child understood the nature of the act, was forced to

perform a sex act or submit to a sex act, or whether that act was against the child’s


4
 C.B. also was consistently represented by skilled counsel who never raised a question
of his competency to stand trial for adjudication of delinquency.
                                           9


will”). But that legal fiction aimed at shielding youngsters from sexual activity does

not immunize from all culpability the children who perpetrate sex acts on other

children. Indeed, C.B.’s reply brief concedes “the evidence demonstrates that he

willfully and deliberately forced his siblings to participate in sex acts,” and such sex

acts could legitimately be pursued as third-degree sexual abuse under the by-force

or against-the-will alternative. See Iowa Code § 709.1(1). Accordingly, even C.B.

acknowledges it is not “incongruous” to entertain the “legal fiction” that he could

not consent to sex acts with another person while he may be held accountable for

perpetrating sex acts against other children.

        In sum, C.B. fails to show the juvenile court proceedings violated his right

to procedural due process.

          B. Void for Vagueness

       C.B. next argues Iowa Code sections 709.1(3) and 709.3(1)(b) are

impermissibly vague when applied to him. In assessing whether statutes are void

for vagueness, we presume constitutionality and give the provisions any

reasonable construction to uphold them. State v. Showens, 845 N.W.2d 436, 441

(Iowa 2014). “The practical effect of holding a statute unconstitutional ‘as applied’

is to prevent its future application in a similar context, but not to render it utterly

inoperative.” See Ada v. Guam Soc. of Obstetricians & Gynecologists, 506 U.S.
1011, 1011 (1992) (Scalia, J., dissenting from denial of certiorari). The void-for-

vagueness doctrine requires statutes to pass three tests: (1) they must give

persons of ordinary understanding fair notice that certain conduct is prohibited; (2)

they must offer authorities enough guidance to prevent the exercise of power in an

arbitrary or discriminatory fashion; and (3) they cannot sweep so broadly as to
                                           10


outlaw substantial amounts of constitutionally protected activities, such as speech

protected under the First Amendment. See Nail, 743 N.W.2d at 539. The third

concern is not raised here.

       1.     Fair Notice

       C.B. first contends that at age twelve he was not “a person of ordinary

understanding” and lacked the mental capacity to appreciate that certain acts were

prohibited under the strict liability statutes.5 In support of his position, he cites a

special concurrence from a three-judge panel of the Ninth Circuit Court of Appeals.

See United States v. JDT, 762 F.3d 984, 1014 (9th Cir. 2014) (Berzon, J., specially

concurring) (agreeing sexual abuse statute defined criminal offense with sufficient

definiteness that ordinary people could understand what conduct was prohibited

but opining the “‘ordinary people’ standard takes on an air of unreality when applied

to a ten year-old”). C.B. provides no other authority for his proposition that the

standard for vagueness claims should be different in juvenile proceedings because

children have a more limited comprehension of the law. Accordingly, we are

compelled to apply the accepted fair-notice analysis—assuming the legislature

must draft only with the precision to enable “a person of ordinary understanding”

to realize what the statute prohibits. See Williams v. Osmundson, 281 N.W.2d
622, 625 (Iowa 1979) (“Literal exactitude or precision is not necessary.”).




5
  On a practical level, the juvenile court rejected C.B.’s contention that he did not
understand his actions were wrong. The court noted C.B. “waited until he was alone with
the victims before engaging in the sexual contact” and “threatened that he would no longer
be their friend if they told on him.” C.B. also said he stopped because “he felt that his
actions were wrong.” He also tried to minimize and justify his actions when questioned by
a professional and “relayed his fear about going to ‘juvi’ because of his actions.”
                                           11


       “It is the statute, not the accusation under it, that prescribes the rule to

govern conduct and warns against transgression.” Lanzetta v. New Jersey, 306
U.S. 451, 453 (1939). All who read a criminal statute are “entitled to be informed

as to what the State commands or forbids.” Id. Statutes give fair notice if their

meaning can be fairly determined by relying on the generally accepted and

common meaning of the words, or by referring to the dictionary or previous judicial

constructions. State v. Dalton, 674 N.W.2d 111, 122 (Iowa 2004). On appeal,

C.B. does not identify any specific words in the strict liability statutes that would

confuse a person of ordinary understanding as to what actions were off limits. One

definition of sexual abuse is a sex act performed with a child. Iowa Code §

709.1(3). A child is defined as a person under the age of fourteen. Id. § 702.5.

Sexual abuse is elevated to the second degree if the child is under the age of

twelve. Id. § 709.3(1)(b). Nothing about those provisions would leave a person of

ordinary intelligence in doubt as to the forbidden conduct.

       To the extent C.B. is contending he did not have the capacity to understand

that committing sex acts with children under age twelve was wrong, his contention

clashes with the tenet that “[a]ll persons are presumed to know the law.” See id.

§ 701.6; State v. Clark, 346 N.W.2d 510, 512 (Iowa 1984). That presumption

applies to juveniles so long as they are competent to be adjudicated delinquent.

See generally J.K., 873 N.W.2d at 296 (reiterating “developmental maturity and

intellectual   abilities   should   be   considered   in   the   juvenile   competency

determination”). Any diminished ability to comprehend the law is not a matter of

fair notice.

       2.      Arbitrary Enforcement
                                          12


       Although the vagueness analysis must address fair notice to the public,

courts recognize “the other principal element of the doctrine—the requirement that

a legislature establish minimal guidelines to govern law enforcement”—as the

more important aspect.      See Kolender v. Lawson, 461 U.S. 352, 358 (1983)

(citation omitted).   Relying on In re D.B., 950 N.E.2d 528 (Ohio 2011), C.B.

presents his most promising appellate argument here.

       In In re D.B., the Ohio Supreme Court decided its statutory rape law was

unconstitutionally vague as applied to a twelve–year–old adjudicated delinquent

for engaging in sexual conduct with an eleven–year–old. 950 N.E.2d at 530-

33. The Ohio court reasoned:

       The facts of this case provide an example of the temptation for
       prosecutors to label one child as the offender and the other child as
       the victim. Based apparently upon the theory that D.B. forced M.G.
       to engage in sexual conduct, the state alleged that D.B., but not
       M.G., had engaged in conduct that constituted statutory rape.

Id. at 533. The Ohio court concluded the prosecutor’s choice of which child to

charge with a delinquent act constituted “the very definition of discriminatory

enforcement.” Id. The court emphasized “the concept of consent” played no role

in its analysis of D.B.’s due process challenge because the statute at issue

authorized strict liability based on the participants’ ages. Id.

       C.B. seizes on the Ohio court’s reasoning and argues that when faced with

a strict liability statute under which “a child may be both a perpetrator and a victim,”

the risk of arbitrary prosecution is “inherent.”      C.B. worries the prosecutor’s

“personal perception of the distinction between what is ‘good, bad, and wrongful

sex’ among children” will be the impetus for enforcement of the statute. But C.B.

identifies nothing about his own adjudication that would suggest a policy-driven
                                           13


decision by the county attorney to file a delinquency petition against him rather

than against his younger stepsiblings.

       The State responds that “the exercise of prosecutorial discretion does not

render a statute unconstitutionally vague.”            The State further suggests

prosecutorial discretion may be even more important in juvenile delinquency

proceedings where the need for effective rehabilitation of an offending child is of

vital importance. See generally State v. Lyle, 854 N.W.2d 378, 388 (Iowa 2014)

(recognizing the “juvenile justice chapter of our Code gives courts considerable

discretion to take action in the best interests of the child”).

       After full consideration, we find C.B.’s arbitrary-enforcement argument does

not live up to its initial promise. We are not persuaded by C.B.’s reliance on In re

D.B., as the Ohio court misframed the test when deciding its statutory rape

provisions violated due process. See 950 N.E.2d at 533 (holding strict liability

statute encourages arbitrary enforcement because either child participant could be

in violation).   We believe a more accurate reflection of void-for-vagueness

jurisprudence appears in a juvenile appeal decided by the Minnesota Supreme

Court, stating: “The essential constitutional problem with [vague] statutes is not

that they fail to identify whom to prosecute or allow for enforcement against some

violators and not others, but, rather, that their statutory vagueness lets enforcers

define who is a violator in the first place.” In re B.A.H., 845 N.W.2d 158, 164 (Minn.

2014) (concluding statutory rape statute was not impermissibly vague as applied

to a fourteen year old accused of sex acts with his thirteen-year-old cousin). The

Minnesota court declined to follow In re D.B., explaining the Ohio court “addressed

neither why the charging decision was discriminatory nor, more fundamentally,
                                          14

how the statute was vague.” Id. at 164 n.4; see also State v. Colton M., 875
N.W.2d 642, 648 (Wis. Ct. App. 2015) (finding analysis of In re B.A.H. more

persuasive than the analysis of In re D.B.).

       Iowa’s statutory rape provisions do not leave it up to police, prosecutors, or

courts to define who is a violator. Contra Kolender v. Lawson, 461 U.S. 352, 358

(1983) (striking down loitering statute as unconstitutionally vague because it

vested “virtually complete discretion in the hands of the police to determine

whether the suspect ha[d] satisfied the statute”).           Rather, the legislature

designated persons who engaged in sex acts with children under twelve as

offenders under section 709.3(1)(b). The prohibited conduct is well defined. The

county attorney’s exercise of discretion in filing a delinquency petition against

twelve-year-old C.B.—the admitted aggressor in the sexual encounters with his

five-, eight-, and ten-year-old stepsiblings—does not create a constitutional

problem. Our de novo review of the evidence shows, from C.B.’s perspective the

acts were sexual in nature, while from the perspective of three younger children,

the acts were hurtful and offensive contact. These circumstances do not support

C.B.’s contention that the provisions foster arbitrary enforcement. Accordingly,

C.B. has not established the strict liability statutes are vague as applied to him.

       IV.    Jury Trial

       As a final issue, C.B. argues he was entitled to a trial by jury at his juvenile

delinquency adjudication under the due process and equal protection provisions

of our state constitution. See Iowa Const. art. I, secs. 1, 6, 9, 10. Our supreme

court rejected this argument forty years ago and has recently reaffirmed that

position. See In re Johnson, 257 N.W.2d 47, 51 (Iowa 1977); see also A.K., 825
15
N.W.2d at 51. As the intermediate appellate court, “[w]e are not at liberty to

overrule controlling supreme court precedent.” State v. Beck, 854 N.W.2d 56, 64

(Iowa Ct. App. 2014).

      AFFIRMED.